Case 2:20-cv-00319-JRG Document 151 Filed 07/27/21 Page 1 of 4 PageID #: 6857




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 UNITED SERVICES AUTOMOBILE                        §
 ASSOCIATION,                                      §
                                                   §
                 Plaintiff,                        §
                                                   §
 v.                                                §   CIV. A. NOS. 2:20-CV-00319-JRG (LEAD)
                                                   §                2:21-CV-00110-JRG
 PNC BANK N.A.,                                    §
                                                   §
                 Defendant.                        §

                                             ORDER

        Before the Court is third party Wells Fargo Bank, N.A.’s (“Wells Fargo”) Unopposed

Motion to Intervene (the “Motion to Intervene”). (Dkt. No. 150). For the reasons stated herein, the

Motion to Intervene is DENIED, but leave is GRANTED for Wells Fargo to participate in the

discovery disputes as a third party.

I.      BACKGROUND

        Wells Fargo seeks to intervene under Fed. R. Civ. P. 24(a) or 24(b) to enforce the protective

orders in two prior cases, United Services Automobile Association v. Wells Fargo Bank, N.A., 2:18-

cv-245 (E.D. Tex.) and United Services Automobile Association v. Wells Fargo Bank, N.A., 2:18-

cv-00366 (E.D. Tex.) (together, “USAA v. Wells Fargo Litigation”). Wells Fargo opposes certain

discovery requests from Defendant PNC Bank N.A. (“PNC”) to Plaintiff United Services

Automobile Association (“USAA”) in which PNC seeks confidential information from the USAA

v. Wells Fargo Litigation, including expert materials. Wells Fargo, USAA, and PNC are direct

competitors. Wells Fargo intends to file a motion for a protective order, and contends that

intervention is appropriate because it cannot rely on either of its competitors to adequately protect

its interests.
Case 2:20-cv-00319-JRG Document 151 Filed 07/27/21 Page 2 of 4 PageID #: 6858




II.     DISCUSSION

        The Court agrees with Wells Fargo, as a general matter, that it is entitled to participate in

motions practice in this case insofar as is necessary to protect its own interests. The Court

disagrees, however, that intervention is an appropriate vehicle.

        A.      Intervention as of Right

        Intervention as of right under Fed. R. Civ. P. 24(a)(2) requires: (1) a timely application; (2)

an interest of the applicant relating to the property or transaction which is the subject of the action;

(3) that the disposition of the action may, as a practical matter, impair or impede the applicant’s

ability to protect that interest; (4) the existing parties to the suit could not adequately represent the

applicant’s interest. Haspel & Davis Milling & Planting Co. Ltd. v. Bd. of Levee Comm’rs, 493

F.3d 570, 578 (5th Cir. 2007). “There is no clear-cut test to determine the nature of the interest

required for intervention of right. The inquiry is a flexible one which focuses on the particular facts

and circumstances surrounding each application measured by a practical rather than technical

yardstick.” Ouch v. Sharpless, 237 F.R.D. 163, 165–66 (E.D. Tex. June 26, 2006); U.S. v. Perry

County Bd. of Ed., 567 F.2d 277, 279 (5th Cir. 1978). The interest must be direct, substantial, and

legally protectible. Ouch, 237 F.R.D. at 166.

        Wells Fargo does not have an interest in the property or transactions that are the subjects

of this action. This case is about USAA’s and PNC’s patents and the respective accused

technology. Wells Fargo’s interest is in its confidential information, which—though doubtlessly

important—is collateral to the causes of action asserted in this case. Moreover, Rule 24 clearly

contemplates that intervenors themselves would join or oppose a claim or defense. See Fed. R.

Civ. P. 24(c) (“The motion must . . . be accompanied by a pleading that sets out the claim or

defense for which intervention is sought”). Wells Fargo has no interest in joining or opposing



                                                   2
Case 2:20-cv-00319-JRG Document 151 Filed 07/27/21 Page 3 of 4 PageID #: 6859




USAA’s or PNC’s claims or defenses. The Court is not persuaded that Wells Fargo has an interest

of the type contemplated by Fed. R. Civ. 24(a)(2).

          B.     Permissive Intervention

          Courts may permit intervention under Fed. R. Civ. P. 24(b)(1)(B) if the applicant “has a

claim or defense that shares with the main action a common question of law or fact.” Wells Fargo

does not have either a claim or defense. Wells Fargo’s rights under the USAA v. Wells Fargo

Litigation protective order do not share a common question of law or fact with the patent

infringement claims brought by USAA and PNC. Therefore, permissive intervention would not be

proper.

III.      CONCLUSION

          The vehicle of intervention is simply at odds with the relief that Wells Fargo seeks.

Intervention is more appropriate where the applicant seeks to litigate the merits of the case, either

joining with one party in opposition to the other or opposing the claims of both parties. Intervention

would add Wells Fargo as a party to the case, which would (in theory) allow it to take discovery,

permit it to file substantive motions, and generally accord to it the rights of litigants in a civil

action. That is neither desired by the parties nor appropriate here. In contrast, it is uncontroversial

to permit a third party to participate in discovery motions practice (with appropriate leave of Court)

to protect its own confidentiality interests. The Court views this as preferable to intervention.

          For these reasons, the Motion to Intervene is DENIED. However, leave is GRANTED for

Wells Fargo to participate in discovery-related motions practice insofar as the same implicates

the protective order from the USAA v. Wells Fargo Litigation. The Court DIRECTS that Wells

Fargo to have its counsel file appearances in this case forthwith and such counsel are to be

served with any motion practice filings where the information or data of Wells Fargo is at issue



                                                  3
Case 2:20-cv-00319-JRG Document 151 Filed 07/27/21 Page 4 of 4 PageID #: 6860
     .


         It is therefore ORDERED that Wells Fargo has leave to file a motion for a protective order

and to participate in related motions practice as a third party. It is further ORDERED that USAA

and PNC serve on Wells Fargo all filings related thereto.

         The Clerk of Court is directed to add Wells Fargo as a third party on CM/ECF. For the

avoidance of doubt, this Order does not affect the case caption.

         So ORDERED and SIGNED this 27th day of July, 2021.




                                                            ____________________________________
                                                            RODNEY GILSTRAP
                                                            UNITED STATES DISTRICT JUDGE




                                                 4
